[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDMENT TO THE MEMORANDUM OF DECISION
The court amends its Memorandum of Decision dated May 10, 1994, responding to plaintiff's Motion for Clarification of Decision dated May 19, 1994.
The court finds the issues in plaintiff's Count 2 for the plaintiff; and, finds the issues for the defendants in Counts 3 and 4 of the complaint.
Further, the court finds the issues contained in the defendant's Special Defenses for the plaintiff.
In addition, the court finds for the plaintiff as to those issues raised in the defendants' First, Second and Third Counts of their counterclaim.
The attorney's fees awarded by the court in its Memorandum of Decision amounts to $8,805.00. The defendants are to provide to the plaintiff warrants for 15% of the original founder's stock (of the defendant Synapse Technologies, Inc.) containing antidilution clauses, subject however, to the demand by CT Page 6188 the plaintiff for said warrants together with the tender of the appropriate fee set out in the parties' within agreement. (Exhibit A).
Said demand for warrants is to be made by plaintiff within 30 days of the date of this memorandum with defendant to comply with said demand within 15 days thereafter.
Further, the defendants are enjoined from conveying, transferring, encumbering or diluting the stock of the defendant Synapse Technologies for a period of 45 days or until the above mentioned warrants are transferred to the plaintiff which ever action first takes place.
The closing date resulting in the acquisition of the Middlebury Corporation by the defendant is determined to be March 11, 1992.
JULIUS J. KREMSKI STATE TRIAL REFEREE